Name: Commission Regulation (EEC) No 572/91 of 8 March 1991 amending Council Regulation (EEC) No 3034/80 fixing the quantities of basic products considered to have been used in the manufacture of goods covered by Regulation (EEC) No 3033/80
 Type: Regulation
 Subject Matter: trade policy;  tariff policy;  agricultural activity
 Date Published: nan

 No L 63/24 Official Journal of the European Communities 9 . 3 . 91 COMMISSION REGULATION (EEC) No 572/91 of 8 March 1991 amending Council Regulation (EEC) No 3034/80 fixing the quantities of basic products considered to have been used in the manufacture of goods covered by Regulation (EEC) No 3033/80 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3034/80 of 11 November 1980 fixing the quantities of basic products considered to have been used in the manufac ­ ture of goods covered by Regulation (EEC) No 3033/80 ('), as last amended by Regulation (EEC) No 3380/90 (2), and in particular Article 4 thereof, Having regard to Council Regulation (EEC) No 2658/87 of 23 July 1987 on the tariff and statistical nomenclature and on the Common Customs Tariff (J), as last amended by Commission Regulation (EEC) No 315/91 (4), and in particular Article 9 thereof, Whereas Commission Regulation (EEC) No 2472/90 (*) introduced a number of statistical subdivisions in the combined nomenclature ; whereas the description of goods and references to the combined nomenclature headings and subheadings in Regulation (EEC) No 3034/80 should therefore be amended accordingly ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Nomenclature Committee, HAS ADOPTED THIS REGULATION : Article 1 The lines concerning CN codes 1902 11 00 and 1902 19 in Annex I to Regulation (EEC) No 3034/80 are hereby amended as follows : (per 100 kg of goods) CN code Description Common wheat Durum wheat kg kg ( 1 ) (2) (3 ) (4) 1902 11 1902 19 11 and 19 90 Containing eggs Other : Containing no common wheat flour or meal Other 67 167 167 100 Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 January 1991 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 8 March 1991 . For the Commission Martin BANGEMANN Vice-President (') OJ No L 323, 29. 11 . 1980, p. 7. (2) OJ No L 327, 27. 11 . 1990, p. 2. O OJ No L 256, 7. 9 . 1987, p. 1 . (4) OJ No L 37, 9 . 2. 1991 , p. 24. 0 OJ No L 247, 10 . 9 . 1990, p . 1 .